Citation Nr: 9900555	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-40 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a nervous disorder to 
include schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



REMAND

The veteran had active service from April 1989 to April 1991.  
This case initially came before the Board of Veterans' 
Appeals (Board) as a result of a rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for a nervous disorder, to include 
schizophrenia.

This claim was remanded by the Board in January 1998 for 
additional development to include; obtaining copies of any 
additional clinical records of treatment for mental disorders 
not already of file; and a VA examination and medical 
opinion.  
The file indicates that the veteran was sent a letter in 
February 1998, requesting assistance in obtaining additional 
evidence.  It does not appear that a response was received by 
the VA.  Moreover, it does not appear that the letter was 
returned as undeliverable.

In addition the veteran was scheduled for VA examinations in 
June and July 1998, but failed to report for those 
examinations and has submitted no explanation as to why he 
failed to appear.  In the alternative, it is not clear from 
the instant record that the notice was sent to the correct 
location or that it was not returned as undeliverable.  His 
representative has noted that there are two separate records 
on file, and it is not clear that notice was received.

The Board notes that 38 C.F.R. § 3.655(a) and (b) (1998) 
provide that when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  However, that regulation is based 
upon the assumption that the veteran receives notice of that 
physical examination. Though the appellant has failed to 
report for a scheduled VA psychiatric evaluations, in the 
judgment of the Board, he should be given another opportunity 
to report for examination because the nature and severity of 
this disability will best be evaluated after a complete 
mental evaluation.  He should clearly understand, however, 
that he is legally obligated to report for examination. 38 
C.F.R. §§ 3.158, 3.326, 3.655 (1998); Olson v. Principi, 3 
Vet.App. 480 (1992).

The United States Court of Veterans Appeals (Court) has held 
that the burden is on the Secretary to demonstrate that 
notice was sent to appellant's "latest address of record," 
and, in addition, the Secretary must show that the appellant 
lacked "adequate reason" (see 38 C.F.R. § 3.158(b) (1998)), 
or "good cause" (see 38 C.F.R. § 3.655 (1998)), for failing 
to report for the scheduled examination. Hyson v. Brown, 5 
Vet. App. 262, 265 (1993). However, it cannot be determined 
from the evidence in the claims folder whether actual notice 
of the examination was sent to the appellant, and if so, 
whether it was sent to the proper address, since the evidence 
of record indicates only contact between VA personnel, and 
the veterans service representative, and not the veteran.

In order to ascertain whether the appellant was in fact 
properly notified of the time and place to report to the 
examination, and to offer an additional opportunity to do so, 
further development is indicated. Furthermore, the veteran 
should be made to understand that the duty to assist is not 
always a one-way street and that if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence. Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991). Failure to assist in the development of the claim, 
and failure to report for needed examinations, without good 
cause, could well result in denial of the instant claim.

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:

1.  The RO should undertake to contact 
the appellant at the most recent address 
of record. Care should be taken to ensure 
that the appellant receives proper notice 
of the scheduling of any examination.  
The appellant should be advised of the 
effect of his failure to report for an 
examination under 38 C.F.R. § 3.655.

2.  Thereafter the veteran should be 
scheduled for a VA psychiatric 
examination to ascertain the current 
nature and extent of the veterans mental 
disorder. All indicated tests should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination. In conducting the 
examination, the examiner should 
specifically describe any objective 
findings and subjective complaints. The 
examiner should express an opinion as to 
any relationship between the present 
mental disorder (if found) and his mental 
pathology described in his service 
medical records or in any records of pre-
service treatment.  The examiner should 
present all findings and opinions and the 
reasons therefor, in a clear, 
comprehensive and legible manner on the 
examination report.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions: 

(a) Is the veterans mental disorder the 
result of a mental disorder classified as 
a personality disorder, or mental 
deficiency?

(b) If his mental disability is the 
result of a mental disorder, or 
misconduct not classified as a 
personality disorder, does the record 
reflect that this current disability 
first became manifest during the dates of 
service between April 1989 to April 1991, 
or, if a psychosis is found, was if 
manifest within one year of the date of 
his discharge, or does the record reflect 
that his disability resulted from an 
aggravation of an underlying defect while 
in the service?

After reviewing the claims folder and, 
based on a review of the entire evidence 
of record and the current examination, 
the examiner should provide opinions as 
to whether it is at least as likely as 
not that any current psychiatric 
disability preexisted service or was 
first manifest during service; if it is 
determined that a current psychiatric 
disability preexisted service, the 
examiner should indicate whether it is at 
least as likely as not that the 
preexisting disability increased in 
severity during service; and finally, if 
it is determined that a preexisting 
psychiatric disability increased in 
severity during service, the examiner 
should indicate whether the increase was 
clearly and unmistakably due to the 
natural progress of the disability. The 
factors upon which the medical opinions 
are based must be set forth on the 
record. In the event that the veteran 
fails to report for the examination, the 
examiner should review the claims file 
and enter an opinion as to whether there 
is any evidence of a mental disorder due 
to the veterans period of service.

3.   If appellant fails to report for the 
scheduled examination, the RO should 
obtain copies of the notice to the 
appellant of the examination for 
inclusion in the claims folder, or have 
personnel at the medical center certify 
that the letter was sent to the most 
current address of record, provide that 
address, and certify that the notice(s) 
were not returned as undeliverable.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

5. The RO should then readjudicate the 
issue of entitlement to service 
connection for a nervous disorder, 
including schizophrenia.  To the extent 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This document should include 
the reasons and bases for the holdings.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.

No action is required of the appellant until further notice.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (West 1991 & Supp. 1998).

- 2 -
